Citation Nr: 0946639	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2006, a statement of the case was issued 
in December 2006, and a substantive appeal was received in 
January 2007.  The Veteran testified at a RO hearing in 
February 2008.

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.

	
FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for hepatitis C; the 
Veteran did not file a notice of disagreement.

2.  In August 2005, the Veteran filed a request to reopen his 
claim of service connection for hepatitis C.

3.  Additional evidence received since the RO's March 2006 
decision which denied entitlement to service connection for 
hepatitis C is new to the record, relates to unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
RO's September 2002 rating decision, and the claim of service 
connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to such issue will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.  

New & Material Evidence

The Board notes here that while the RO initially denied the 
claim on the basis of no receipt of new and material 
evidence, in the December 2006 statement of the case it was 
determined that new and material evidence had been received, 
and the RO conducted a merits analysis.  Even if the RO 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection was received in August 2005, and the regulation 
applicable to his appeal defines new and material evidence as 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2001, the Veteran filed an informal claim of service 
connection for hepatitis C.  In a September 2002 rating 
decision, the RO denied entitlement to service connection for 
hepatitis C.  The Veteran did not file a notice of 
disagreement, thus the RO decision is final with regard to 
this issue.  38 U.S.C.A. § 7105.  

Evidence on file at the time of the September 2002 rating 
decision consisted of service treatment records, private 
treatment records, and VA treatment records dated from 
December 1990 to July 2001.  

Service treatment records are devoid of a diagnosis of 
hepatitis C, and do not reflect that he underwent a blood 
transfusion or received a tatoo.  VA and private treatment 
records do not reflect a diagnosis of hepatitis C.  Based on 
the above evidence which was of record, in the September 2002 
rating decision the RO denied the Veteran's claim of service 
connection for hepatitis on the basis of no diagnosis

In August 2005, the Veteran filed a claim to reopen 
entitlement to service connection for hepatitis C.  In 
support of his claim to reopen, VA outpatient treatment 
records have been associated with the claims folder dated 
from 2005 to 2008.  The records reflect that a March 2006 
specimen was positive for hepatitis C.  
Evidence received since the RO's September 2002 decision is 
both new and material.  As detailed, at the time of the 
September 2002 decision, the evidence of record did not 
contain any medical evidence of a current diagnosis of 
hepatitis C.  The current medical evidence reflects a 
diagnosis of hepatitis C.  As the new evidence pertains to an 
element - a current disability - which was not previously of 
record, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim.  Thus, the 
claim of service connection for hepatitis C is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened.  To this extent, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The Veteran has advanced a theory that while he was 
confined to solitary confinement during service, the commode 
would overflow.  He would have to clean up the feces and 
waste with his hands, and as a nervous habit he would bite 
his fingernails.  He stated that one period of solitary 
confinement lasted 30 days and another period of solitary 
confinement lasted 21 days.  He believes that he contracted 
hepatitis C due to such contact with waste and feces.  

Service personnel records contain two separate 'Record of 
Proceedings Under Article 15, USMJ' in April 1998 and 
September 1998.  In May 1969, the Veteran was found guilty of 
violating Article 86, and was sentenced to confinement at 
hard labor for six months and forfeited pay.  He was confined 
in the Post Stockade at Fort Campbell, Kentucky.  Service 
personnel records contain May 1969 correspondence from the 
Veteran, written while he was in confinement, which reflects 
his request to be discharged from service due to the 
performance of homosexual acts, and he reported that he was 
caught eating waste matter from his body.  He stated that he 
was placed in the stockade for such behavior.  He stated that 
he was placed on "bad chow" for putting waste matter in his 
plate.

In light of the March 2006 positive hepatitis C findings, the 
service personnel records reflecting the Veteran's 
contemporaneous report of contact with waste, and contentions 
of the Veteran regarding his exposure to hepatitis C, the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed hepatitis C.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All clinical and special 
test findings should be clearly 
reported.  The examiner should review 
the entire claims file and indicate 
whether the Veteran currently has 
hepatitis C, and provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any hepatitis 
identified on examination is 
etiologically related to the Veteran's 
service or any incident therein.  If 
the examiner concludes that the Veteran 
has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
The examiner should reconcile any 
opinion with the service personnel 
records, which reflect contemporaneous 
statements of the Veteran pertaining to 
his contact with waste and VA clinical 
records reflecting history of sexually 
transmitted disease and reports of his 
inhaling cocaine (July 1991). 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


